PER CURIAM.
This matter is before the Court on a petition for approval of conditional guilty pleá for consent judgment and entry of final order of discipline to violations of Disciplinary Rules 1-102(A)(4) and 9-102 and article XI, Rule 11.02(4) of the Integration Rule of The Florida Bar. We approve the petition and direct that Jon Jay Ferdinand shall appear before the board of governors of The Florida Bar for administration of a public reprimand. This opinion shall also be published in the Southern Reporter. Additionally, Ferdinand is placed on probation for a period of one year, effective immediately, and, as a condition of probation, he is required to retain the services of a certified public accountant, at his own expense, who will review Ferdinand’s trust account records and sub*1025mit monthly reports to the branch staff auditor of The Florida Bar. The reports shall state whether Ferdinand is in substantial compliance with the current rules promulgated by this Court as they relate to trust accounts and will provide a monthly reconciliation of his trust account.
Costs in the amount of $342.85 are hereby taxed against Ferdinand.
It is so ordered.
BOYD, C.J., and ADKINS, McDONALD, EHRLICH and SHAW, JJ., concur.